Respondent landlord instituted a proceeding in the Municipal Court of the City of New York to obtain possession, for her own use, of premises formerly rented to tenant appellant. On the hearing the court dismissed the petition because the landlord had failed to obtain a certificate from the temporary rent commission of the city of New York. (Administrative Code of City of New York, § TJ41-7.0.) On appeal to the Appellate Term the order of the Municipal Court was reversed and a new trial ordered. Order unanimously affirmed, without costs. No opinion. Permission to appeal to the Court of Appeals is hereby granted. Pending the appeal and conditioned on the diligent prosecution thereof, a stay is granted to appellant. Present — Lewis,- P. J., Carswell, Johnston, Adel and Wenzel, JJ.